Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18th, 2022 has been entered.
 
Response to Amendment
The amendment filed January 18th, 2022 does not place the application in condition for allowance.
The rejections over Stephens et al. and Kakkad are maintained.
New grounds for rejection follow.

Claim Objections
Claims 1-10, 21-23, 27-29 are objected to because of the following informalities.

Claims 1 and 27 are objected to under 37 CFR 1.75 as being a substantial duplicate of one another. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 5 and 28 are objected to under 37 CFR 1.75 as being a substantial duplicate of one another. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 8 and 29 are objected to under 37 CFR 1.75 as being a substantial duplicate of one another. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, Applicant recites, inter alia, “the crystallization being initiated within the p-type silicon layer and propagated though the intrinsic layer and accommodating increased hole mobility values of 15 cm2/V-s”.  Applicant discloses that the silicon films crystallized according to Figure 1B were compared by measuring Hall mobility, wherein the heavily boron doped p-type silicon layer is etched off in the structure and then the intrinsic silicon layer is then lightly doped at a boron concentration of 18cm-3 and then measured to have hole mobility values of 15 cm2/V-s (Paragraph 0027).  Applicant has not disclosed a configuration where the n-type and p-type layers comprise a hole mobility value of 15 cm2/V-s and Applicant has not disclosed a configuration of the photovoltaic cell where hole mobility values are measured of the p-type, n-type and i-type layers without additionally modifying the layers.  Accordingly, the inventor(s) at the time the application was filed did not possess the claimed invention.  Appropriate action is required.

Regarding Claim 2, Applicant recites, inter alia, “further comprised of the combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer crystallized elevated annealing temperature is in the range of 650 to 710 °C”.  The phrase, “elevated annealing temperature” lacks antecedent basis.  Are the individual layers being subjected to this specific annealing temperature or only a combination of these layers?  Appropriate action is required.

Regarding Claim 24, Applicant recites, inter alia, “the crystallization initiated within the p-type silicon layer and propagated through the intrinsic silicon layer and accommodating increased hole mobility values of 15 cm2/V-s”.  Applicant discloses that the silicon films crystallized according to Figure 1B were compared by measuring Hall mobility, wherein the heavily boron doped p-type silicon layer is etched off in the structure and then the intrinsic silicon layer is then lightly doped at a boron concentration of 2x1018cm-3 and then measured to have hole mobility values of 15 cm2/V-s (Paragraph 0027).  Applicant has not disclosed a configuration where the n-type and p-type layers comprise a hole mobility value of 15 cm2/V-s and Applicant has not disclosed a configuration of the photovoltaic cell where hole mobility values are measured of the p-type, n-type and i-type layers without additionally modifying the layers.  Accordingly, the inventor(s) at the time the application was filed did not possess the claimed invention.  Appropriate action is required.

Regarding Claim 27, Applicant recites, inter alia, “the p-type silicon layer accommodating propagation of crystallization through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-s”.  Applicant discloses that the silicon films crystallized according to Figure 1B were compared by measuring Hall mobility, wherein the heavily boron doped p-type silicon layer is etched off in the structure and then the intrinsic silicon layer is then lightly doped at a boron concentration of 2x1018cm-3 and then measured to have hole mobility values of 15 cm2/V-s (Paragraph 0027).  Applicant has not disclosed a configuration where the n-type and p-type layers comprise a hole mobility value of 15 cm2/V-s and Applicant has not disclosed a configuration of the photovoltaic cell where hole mobility values are measured of the p-type, n-type and i-type layers without additionally modifying the layers.  Accordingly, the inventor(s) at the time the application was filed did not possess the claimed invention.  Appropriate action is required.

Regarding Claim 30, Applicant recites, inter alia, “the p-type silicon layer accommodating propagation of crystallization through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-s”.  Applicant discloses that the silicon films crystallized according to Figure 1B were compared by measuring Hall mobility, wherein the heavily boron doped p-type silicon layer is etched off in the structure and then the intrinsic silicon layer is then lightly doped at a boron concentration of 2x1018cm-3 and then measured to have hole mobility values of 15 cm2/V-s (Paragraph 0027).  Applicant has not disclosed a configuration where the n-type and p-type layers comprise a hole mobility value of 15 cm2/V-s and Applicant has not disclosed a configuration of the photovoltaic cell where hole mobility values are measured of the p-type, n-type and i-type layers without additionally modifying the layers.  Accordingly, the inventor(s) at the time the application was filed did not possess the claimed invention.  Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites inter alia, “to accommodating increased hole mobility values of 15 cm2/V-s”.  Does the entire NIP structure have this hole mobility value or is it specific to an individual layer?  Appropriate action is required.

Regarding Claim 1, Applicant recite inter alia, “a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer”.  It is unclear if these layers are all crystallized or a combination of the layers are crystallized. Appropriate action is required.

Regarding Claim 5, Applicant recites inter alia¸ “major surfaces of the substrate”.  It is unclear what constitutes a major surface of a substrate, is it a top and bottom surfaces or side surfaces, or can it be a combination of both?  Appropriate action is required.

Regarding Claim 27, Applicant recites inter alia, “a p-type silicon layer doped with boron to a concentration of at least 1020 cm3, arranged on the intrinsic silicon layer comprised of a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer crystallized”.  It’s unclear how the p-type silicon layer is a combination of the other layers.  Appropriate action is required.

Regarding Claim 27, Applicant recites, inter alia, “the p-type silicon layer accommodating propagation of crystallization through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-s”.  It is unclear what exactly constitutes initiation and accommodating propagation of crystallization.  Appropriate action is required.

Regarding Claim 30, Applicant recites inter alia, “a p-type silicon layer doped with boron to a concentration of at least 1020 cm3, arranged on the intrinsic silicon layer comprised of a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer crystallized”.  It’s unclear how the p-type silicon layer is a combination of the other layers.  Appropriate action is required.

Regarding Claim 30, Applicant recites, inter alia, “each of the intrinsic, n-type and p-type silicon layers are patterned, wherein occurs after the intrinsic, n-type and p-type silicon layers have been patterned”.  How can the individual layers be patterned after they have been patterned?  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 9-10, 24-25, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens et al. (US 2008/0295882 A1).

In view of Claim 1, as best understood by the Examiner, Stephens et al. teaches a photovoltaic cell (Figure 5), comprising:
a substrate (Figure 5, #244 & Paragraph 0121),
a transparent electrode arranged on the substrate (Figure 5, #248 & Paragraph 0061 – transparent conductive material 146 can be adjacent bottom electrode 248),
an n-type silicon layer arranged on the transparent electrode (Figure 5, #250 & Paragraph 0098-0099 & 0121),
an intrinsic silicon layer arranged on the n-type silicon layer (Figure 5, #252 & Paragraph 0098-0099 & 0121),
a p-type silicon layer arranged on the intrinsic silicon layer, the p-type silicon layer being doped with boron (Paragraph 0090) to a concentration of 1020 cm3 (Paragraph 0098), the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer (Figure 5, #254 & Paragraph 0098-0099 & 0121).
Stephens et al. teaches that the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains). In regards to the limitation “a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer, the crystallization being initiated within the p-type silicon layer and propagated through the intrinsic silicon layer and accommodating increased hole mobility values of 15 cm2/V-s”, the Examiner is treating it as a product by process claim, specifically regarding this phrase.  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
In further regards to the limitation, “to accommodating increased hole mobility values of 15 cm2/V-s”, Applicant discloses that after the photovoltaic cell is annealed and crystallized (Paragraph 0024) that the crystallized silicon layers had hole mobility values measured, wherein its noted that this test comprises etching off the p-type silicon layer of the completed photovoltaic cell and then additionally lightly doping the intrinsic silicon before measuring the hole mobility value of the intrinsic silicon layer”.  
2/V-s”.  See MPEP 2112.01 I.

In view of Claim 2, Stephens et al. is relied upon for the reasons given above in addressing Claim 1.  Stephens et al. teaches that the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains). In regards to the limitation “further comprised of the combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer crystallized elevated temperature is in the range of 650 to 710°C”, the Examiner is treating it as a product by process claim, specifically regarding this phrase, “wherein the elevated annealing temperature is in the range of 650 to 710 °C”.
It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

In view of Claim 3, Stephens et al. is relied upon for the reasons given above in addressing Claim 1.  Stephens et al. teaches that the thickness of the intrinsic silicon layer is in 1-2 µm and a thickness of the n-type silicon layer is 5-30 nm (Paragraph 0088 & 0121).
In regards to the limitation that “a thickness of the intrinsic silicon layer is in the range of 0.5 to 3 µm and a thickness of the n-type silicon layer is 20 nm or less”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the 

In view of Claim 4, Stephens et al. is relied upon for the reasons given above in addressing Claim 1.  Stephens et al. teaches the substrate is made from glass a material that is transparent to visible light (Paragraph 0065).

In view of Claim 5, Stephens et al. is relied upon for the reasons given above in addressing Claim 1.  Stephens et al. discloses that the orientation of crystal grain boundaries in each of the silicon layers is approximately perpendicular to major surfaces of the substrate (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains).

In view of Claim 6, Stephens et al. is relied upon for the reasons given above in addressing Claim 1.  Stephens et al. discloses that the orientation of crystal grain boundaries in each of the silicon layers is approximately perpendicular to major surfaces of the substrate (Figure 5, #256 & Paragraph 0122).
In regards to the limitation that “charge carriers within the silicon layers travel in a direction approximately parallel to crystal grain boundaries”, Applicant discloses that when the orientation of crystal grain boundaries in each silicon layers are approximately perpendicular to major surfaces of the substrate that charge carriers within the silicon layers may travel in a direction approximately parallel to crystal grain boundaries (Instant Specification – Paragraph 0008). Stephens et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for 

In view of Claim 9, Stephens et al. is relied upon for the reasons given above in addressing Claim 1.  Stephens et al. teaches that each of the intrinsic, n-type and p-type silicon layers are patterned (Figure 9-16).
In regards to the limitation “wherein the annealing occurs after the intrinsic, n-type silicon and p-type silicon layers have been patterned”, the Examiner is treating it as a product by process claim, specifically regarding this phrase. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

	In view of Claim 10, Stephens et al. is relied upon for the reasons given above in addressing Claim 1.  Stephens et al. teaches a top electrode layer on the p-type silicon layer (Figure 5, #248 & Paragraph 0121).

In view of Claim 24, as best understood by the Examiner, Stephens et al. teaches a photovoltaic cell (Figure 5), comprising:
a structure having a transparent electrode layer (Figure 5, #248 & Paragraph 0061 – transparent conductive material 146 can be adjacent bottom electrode 248) disposed on a substrate (Figure 5, #244 & Paragraph 0121), the structure comprised of
an n-type silicon layer disposed on the transparent electrode layer (Figure 5, #250 & Paragraph 0098-0099 & 0121),
an intrinsic amorphous silicon layer (Paragraph 0240) disposed on the n-type silicon layer (Figure 5, #252 & Paragraph 0098-0099 & 0121),
a p-type amorphous (Paragraph 0240) silicon layer disposed on the intrinsic silicon layer, the p-type silicon layer being doped with boron (Paragraph 0090) to a concentration of 1020 cm3 (Paragraph 0098), the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer (Figure 5, #254 & Paragraph 0098-0099 & 0121),
Stephens et al. teaches that the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline e.g., the structure exhibits crystallization of a combination of the n-type layer, the intrinsic amorphous silicon layer and the p-type amorphous silicon layer (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains). In regards to the limitation “the crystallization initiated within the p-type silicon layer and propagated through the intrinsic silicon layer and accommodating increased hole mobility values of 15 cm2/V-s”, the Examiner is treating it as a product by process claim. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
In further regards to the limitation, “to accommodate increased hole mobility values of 15 cm2/V-s”, Applicant discloses that after the photovoltaic cell is annealed and crystallized (Paragraph 0024) that the crystallized silicon layers had hole mobility values measured, wherein its noted that this completed photovoltaic cell and then additionally lightly doping the intrinsic silicon before measuring the hole mobility value of the intrinsic silicon layer”.  
Stephens et al. teaches the same photovoltaic cell as recited, and therefore it will, inherently, display the recited properties, namely allowing for an intrinsic silicon layer to “accommodate increased hole mobility values of 15 cm2/V-s”.  See MPEP 2112.01 I.

In view of Claim 25, Stephens et al. is relied upon for the reasons given above in addressing Claim 24.  Stephens et al. discloses that the orientation of crystal grain boundaries in each of the silicon layers is approximately perpendicular to major surfaces of the substrate (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains).

In view of Claim 27, as best understood by the Examiner, Stephens et al. teaches a photovoltaic cell (Figure 5), comprising:
a substrate (Figure 5, #244 & Paragraph 0121),
a transparent electrode arranged on the substrate (Figure 5, #248 & Paragraph 0061 – transparent conductive material 146 can be adjacent bottom electrode 248),
an n-type silicon layer arranged on the transparent electrode (Figure 5, #250 & Paragraph 0098-0099 & 0121),
an intrinsic silicon layer arranged on the n-type silicon layer (Figure 5, #252 & Paragraph 0098-0099 & 0121),
a p-type silicon layer arranged on the intrinsic silicon layer, the p-type silicon layer being doped with boron (Paragraph 0090) to a concentration of 1020 cm3 (Paragraph 0098), 
Stephens et al. teaches that the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains). In regards to the limitation “the p-type silicon layer accommodating propagation of crystallization through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-s”, the Examiner is treating it as a product by process claim, specifically regarding this phrase. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
In further regards to the limitation, “to accommodate increased hole mobility values of 15 cm2/V-s”, Applicant discloses that after the photovoltaic cell is annealed and crystallized (Paragraph 0024) that the crystallized silicon layers had hole mobility values measured, wherein its noted that this test comprises etching off the p-type silicon layer of the completed photovoltaic cell and then additionally lightly doping the intrinsic silicon before measuring the hole mobility value of the intrinsic silicon layer”.  
Stephens et al. teaches the same photovoltaic cell as recited, and therefore it will, inherently, display the recited properties, namely allowing for an intrinsic silicon layer to “accommodate increased hole mobility values of 15 cm2/V-s”.  See MPEP 2112.01 I.



In view of Claim 30, as best understood by the Examiner, Stephens et al. teaches a photovoltaic cell (Figure 5), comprising:
a substrate (Figure 5, #244 & Paragraph 0121),
a transparent electrode arranged on the substrate (Figure 5, #248 & Paragraph 0061 – transparent conductive material 146 can be adjacent bottom electrode 248),
an n-type silicon layer arranged on the transparent electrode (Figure 5, #250 & Paragraph 0098-0099 & 0121),
an intrinsic silicon layer arranged on the n-type silicon layer (Figure 5, #252 & Paragraph 0098-0099 & 0121),
a p-type silicon layer arranged on the intrinsic silicon layer, the p-type silicon layer being doped with boron (Paragraph 0090) to a concentration of 1020 cm3 (Paragraph 0098), the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer (Figure 5, #254 & Paragraph 0098-0099 & 0121).
Stephens et al. teaches that the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains). In regards to the limitation “the p-type silicon layer accommodating propagation of 2/V-s”, the Examiner is treating it as a product by process claim, specifically regarding this phrase. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
In further regards to the limitation, “to accommodate increased hole mobility values of 15 cm2/V-s”, Applicant discloses that after the photovoltaic cell is annealed and crystallized (Paragraph 0024) that the crystallized silicon layers had hole mobility values measured, wherein its noted that this test comprises etching off the p-type silicon layer of the completed photovoltaic cell and then additionally lightly doping the intrinsic silicon before measuring the hole mobility value of the intrinsic silicon layer”.  
Stephens et al. teaches the same photovoltaic cell as recited, and therefore it will, inherently, display the recited properties, namely allowing for an intrinsic silicon layer to “accommodate increased hole mobility values of 15 cm2/V-s”.  See MPEP 2112.01 I.
Stephens et al. teaches that each of the intrinsic, n-type and p-type silicon layers are patterned (Figure 9-16).
In regards to the limitation “wherein the annealing occurs after the intrinsic, n-type silicon and p-type silicon layers have been patterned”, the Examiner is treating it as a product by process claim, specifically regarding this phrase. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-.

Claims 1-6, 9-10, 24-25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakkad (US 2009/0042343 A1).

In view of Claim 1, Kakkad discloses a photovoltaic cell (Figure 6), comprising:
a substrate (Figure 6, #61 & Paragraph 0056),
a transparent electrode arranged on the substrate (Figure 6, #62 & Paragraph 0056),
a n-type silicon layer arranged on the transparent electrode (Figure 6, #63/#65 & Paragraph 0056-0057 – orientation of the p-i-n can be flipped to have Applicant’s claimed configuration),
an intrinsic silicon layer arranged on the n-type silicon layer (Figure 6, #64 & Paragraph 0056),
a p-type silicon layer arranged on the intrinsic layer the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer  (Figure 6, #63/#65 & Paragraph 0056-0057 – orientation of the p-i-n can be flipped to have Applicant’s claimed configuration), the p-type silicon layer being doped with boron to a concentration of at least 1020 cm3 (Paragraph 0035),
Kakkad teaches the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Paragraph 0035-0037 & 0057). In regards to the limitation “a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer, the crystallization being initiated within the p-type silicon layer and propagated through the intrinsic silicon layer and 2/V-s”, the Examiner is treating it as a product by process claim, specifically regarding this phrase.  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
In further regards to the limitation, “to accommodating increased hole mobility values of 15 cm2/V-s”, Applicant discloses that after the photovoltaic cell is annealed and crystallized (Paragraph 0024) that the crystallized silicon layers had hole mobility values measured, wherein its noted that this test comprises etching off the p-type silicon layer of the completed photovoltaic cell and then additionally lightly doping the intrinsic silicon before measuring the hole mobility value of the intrinsic silicon layer”.  
Kakkad et al. teaches the same photovoltaic cell as recited, and therefore it will, inherently, display the recited properties, namely allowing for an intrinsic silicon layer to “accommodate increased hole mobility values of 15 cm2/V-s”.  See MPEP 2112.01 I.

In view of Claim 2, Kakkad is relied upon for the reasons given above in addressing Claim 1.  Kakkad teaches the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Paragraph 0035-0037 & 0057). In regards to the limitation “further comprised of the combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer crystallized elevated annealing temperature is in the range of 650 to 710°C”, the Examiner is treating it as a product by process claim, specifically regarding this phrase. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the 

In view of Claim 3, Kakkad is relied upon for the reasons given above in addressing Claim 1.  Kakkad teaches that the thickness of the intrinsic silicon layer is several microns thick and the thickness of the n-type silicon layer is less than 20 nm (Paragraph 0056).
In regards to the limitation that “a thickness of the intrinsic silicon layer is in the range of 0.5 to 3 µm and a thickness of the n-type silicon layer is 20 nm or less”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kakkad because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 4, Kakkad is relied upon for the reasons given above in addressing Claim 1.  Kakkad teaches that the substrate is transparent to visible light and comprises of glass (Paragraph 0056).

In view of Claim 5, Kakkad is relied upon for the reasons given above in addressing Claim 1.  Kakkad discloses the silicon layers in the photovoltaic cell are crystallized by heating caused by a magnetic field using the methods of the present invention (Figure 6, #63-#65 & Paragraph 0057). Kakkad discloses that during this crystallization that crystal grains grow laterally and meet in the middle of two conducting regions (Paragraph 0052).  Kakkad discloses two conducting regions that sandwich the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer that are then subjected to crystallization that results in the limitation that, “an orientation of crystal grain boundaries in each of the 
Annotated Kakkad Figure 6

    PNG
    media_image1.png
    656
    891
    media_image1.png
    Greyscale



In view of Claim 6, Kakkad is relied upon for the reasons given above in addressing Claim 1. Kakkad discloses the silicon layers in the photovoltaic cell are crystallized by heating caused by a magnetic field using the methods of the present invention (Figure 6, #63-#65 & paragraph 0057). Kakkad discloses that during this crystallization that crystal grains grow laterally and meet in the middle of two conducting regions (Paragraph 0052).  Kakkad discloses two conducting regions that sandwich the n-
Annotated Kakkad Figure 6

    PNG
    media_image1.png
    656
    891
    media_image1.png
    Greyscale

 In regards to the limitation that “charge carriers within the silicon layers travel in a direction approximately parallel to crystal grain boundaries”, Applicant discloses that when the orientation of crystal grain boundaries in each silicon layers are approximately perpendicular to major surfaces of the substrate that charge carriers within the silicon layers may travel in a direction approximately parallel to crystal grain boundaries (Instant Specification – Paragraph 0008). Kakkad teaches the same structure as 

In view of Claim 9, Kakkad is relied upon for the reasons given above in addressing Claim 1.  Kakkad teaches that each of the intrinsic, n-type and p-type silicon layers can be patterned (Paragraph 0057).

In view of Claim 10, Kakkad is relied upon for the reasons given above in addressing Claim 1.  Kakkad teaches a top electrode layer arranged on the p-type silicon layer (Figure 6, #66 & Paragraph 0057).

In view of Claim 24, as best understood by the examiner, Kakkad discloses a photovoltaic cell (Figure 6), comprising:
a structure having a transparent electrode layer disposed on a substrate (Figure 6, #61-#62 & Paragraph 0056), the structure comprised of:
a n-type silicon layer disposed on the transparent electrode layer (Figure 6, #63/#65 & Paragraph 0056-0057 – orientation of the p-i-n can be flipped to have Applicant’s claimed configuration),
an intrinsic amorphous silicon layer disposed on the n-type silicon layer (Figure 6, #64 & Paragraph 0056),
a p-type amorphous silicon layer disposed on the intrinsic layer the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer  (Figure 6, #63/#65 20 cm3 (Paragraph 0035),
Kakkad teaches the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline e.g.,  the structure exhibits crystallization of a combination of the n-type silicon layer, the intrinsic amorphous silicon layer and the p-type amorphous silicon layer (Paragraph 0035-0037 & 0057).
In regards to the limitation “the crystallization initiated within the p-type silicon layer and propagated through the intrinsic silicon layer and accommodating increased hole mobility values of 15 cm2/V-s”, the Examiner is treating it as a product by process claim. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
In further regards to the limitation, “to accommodate increased hole mobility values of 15 cm2/V-s”, Applicant discloses that after the photovoltaic cell is annealed and crystallized (Paragraph 0024) that the crystallized silicon layers had hole mobility values measured, wherein its noted that this test comprises etching off the p-type silicon layer of the completed photovoltaic cell and then additionally lightly doping the intrinsic silicon before measuring the hole mobility value of the intrinsic silicon layer”.  
Kakkad teaches the same photovoltaic cell as recited, and therefore it will, inherently, display the recited properties, namely allowing for an intrinsic silicon layer to “accommodate increased hole mobility values of 15 cm2/V-s”.  See MPEP 2112.01 I.


Annotated Kakkad Figure 6

    PNG
    media_image1.png
    656
    891
    media_image1.png
    Greyscale

In view of Claim 27, as best understood by the Examiner, Kakkad discloses a photovoltaic cell (Figure 6), comprising:
a substrate (Figure 6, #61 & Paragraph 0056),
a transparent electrode arranged on the substrate (Figure 6, #62 & Paragraph 0056),
a n-type silicon layer arranged on the transparent electrode (Figure 6, #63/#65 & Paragraph 0056-0057 – orientation of the p-i-n can be flipped to have Applicant’s claimed configuration),
an intrinsic silicon layer arranged on the n-type silicon layer (Figure 6, #64 & Paragraph 0056),
a p-type silicon layer arranged on the intrinsic layer the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer  (Figure 6, #63/#65 & Paragraph 0056-0057 – orientation of the p-i-n can be flipped to have Applicant’s claimed configuration), the p-type silicon layer being doped with boron to a concentration of at least 1020 cm3 (Paragraph 0035),
Kakkad teaches the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Paragraph 0035-0037 & 0057). In regards to the limitation “the p-type silicon layer accommodating propagation of crystallization through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-s”, the Examiner is treating it as a product by process claim, specifically regarding this phrase. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
In further regards to the limitation, “to accommodate increased hole mobility values of 15 cm2/V-s”, Applicant discloses that after the photovoltaic cell is annealed and crystallized (Paragraph 0024) that the crystallized silicon layers had hole mobility values measured, wherein its noted that this test comprises etching off the p-type silicon layer of the completed photovoltaic cell and then additionally lightly doping the intrinsic silicon before measuring the hole mobility value of the intrinsic silicon layer”.  
2/V-s”.  See MPEP 2112.01 I.

In view of Claim 28, Kakkad is relied upon for the reasons given above in addressing Claim 27.  Kakkad discloses the silicon layers in the photovoltaic cell are crystallized by heating caused by a magnetic field using the methods of the present invention (Figure 6, #63-#65 & paragraph 0057). Kakkad discloses that during this crystallization that crystal grains grow laterally and meet in the middle of two conducting regions (Paragraph 0052).  Kakkad discloses two conducting regions that sandwich the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer that are then subjected to crystallization that results in the limitation that, “an orientation of crystal grain boundaries in each of the 
Annotated Kakkad Figure 6

    PNG
    media_image1.png
    656
    891
    media_image1.png
    Greyscale


In view of Claim 30, as best understood by the Examiner, Kakkad discloses a photovoltaic cell (Figure 6), comprising:
a substrate (Figure 6, #61 & Paragraph 0056),
a transparent electrode arranged on the substrate (Figure 6, #62 & Paragraph 0056),
a n-type silicon layer arranged on the transparent electrode (Figure 6, #63/#65 & Paragraph 0056-0057 – orientation of the p-i-n can be flipped to have Applicant’s claimed configuration),
an intrinsic silicon layer arranged on the n-type silicon layer (Figure 6, #64 & Paragraph 0056),
a p-type silicon layer arranged on the intrinsic layer the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer  (Figure 6, #63/#65 & Paragraph 0056-0057 – orientation of the p-i-n can be flipped to have Applicant’s claimed configuration), the p-type silicon layer being doped with boron to a concentration of at least 1020 cm3 (Paragraph 0035),
Kakkad teaches the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Paragraph 0035-0037 & 0057). In regards to the limitation “the p-type silicon layer accommodating propagation of crystallization through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-s”, the Examiner is treating it as a product by process claim, specifically regarding this phrase. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
In further regards to the limitation, “to accommodate increased hole mobility values of 15 cm2/V-s”, Applicant discloses that after the photovoltaic cell is annealed and crystallized (Paragraph 0024) that the crystallized silicon layers had hole mobility values measured, wherein its noted that this test comprises etching off the p-type silicon layer of the completed photovoltaic cell and then additionally lightly doping the intrinsic silicon before measuring the hole mobility value of the intrinsic silicon layer”.  
Kakkad et al. teaches the same photovoltaic cell as recited, and therefore it will, inherently, display the recited properties, namely allowing for an intrinsic silicon layer to “accommodate increased hole mobility values of 15 cm2/V-s”.  See MPEP 2112.01 I.
Kakkad teaches that each of the intrinsic, n-type and p-type silicon layers can be patterned (Paragraph 0057).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 2008/0295882 A1) in view of Niira et al. (US 2011/0036394 A1).

In view of Claim 7, Stephens et al. is relied upon for the reasons given above in addressing Claim 1.  Stephens et al. does not teach that the p-type silicon layer is doped with boron to a concentration of at least 5 x1020 cm3.
Niira et al. teaches a p-type silicon layer that is doped with boron to a concentration of at least 5 x1020 cm3 (Paragraph 0023), wherein the boron doping concentration becomes sharp at a p/I interface and the electric field strength in the i-type layer near the interface thereby increases and as a result high current density can be achieved (Paragraph 0048).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the p-type silicon layer is doped with boron to a concentration of at least 5 x1020 cm3 as disclosed by Niira et al. in Stephens et al. photovoltaic cell for the advantages of achieving high current density.

Claims 8, 21-23, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 2008/0295882 A1) in view of in view of Ballif et al. (US 2012/0186642 A1)

In view of Claim 8, Stephens et al. is relied upon for the reasons given above in addressing Claim 1.  Stephens et al. does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90%.


In view of Claim 21, Stephens et al. and Ballif et al. are relied upon for the reasons given above in addressing Claim 8.  Stephens et al. teaches that the thickness of the intrinsic silicon layer is in 1-2 µm and a thickness of the n-type silicon layer is 5-30 nm (Paragraph 0088 & 0121).
In regards to the limitation that “a thickness of the intrinsic silicon layer is in the range of 0.5 to 3 µm and a thickness of the n-type silicon layer is 20 nm or less”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Stephens et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 22, Stephens et al. and Ballif et al. are relied upon for the reasons given above in addressing Claim 8.  Stephens et al. teaches the substrate is made from glass a material that is transparent to visible light (Paragraph 0065). Stephens et al. discloses during their annealing process 
In regards to the limitation that, “the annealing having a temperature and duration that does not warp the substrate” the Examiner is treating it as a product by process claim.  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  

In view of Claim 23, Stephens et al. and Ballif et al. are relied upon for the reasons given above in addressing Claim 8.  Stephens et al. discloses that the orientation of crystal grain boundaries in each of the silicon layers is approximately perpendicular to major surfaces of the substrate (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains).

In view of Claim 26, Stephens et al. is relied upon for the reasons given above in addressing Claim 24.  Stephens et al. does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90%.


In view of Claim 29, Stephens et al. is relied upon for the reasons given above in addressing Claim 27.  Stephens et al. does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90%.
Ballif et al. teaches a top electrode arrangement that is designed to redirect light that has transmitted through intrinsic silicon and doped silicon layers back into intrinsic silicon layers for reabsorption by having the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having total internal reflectivity (Figure 5, #11 & Paragraph 0005).  Accordingly, it would have been obvious to one of ordinary skill in the art to have a top electrode arrangement designed to include a top electrode .


Claims 8 and 21-23 rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 2008/0295882 A1) in view of in view of Forbes (US 2011/0248265 A1).

In view of Claim 8, Stephens et al. is relied upon for the reasons given above in addressing Claim 1.  Stephens et al. does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90%.
Forbes teaches a top electrode arrangement that is designed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90% e.g., total internal reflection, that advantageously enhances infrared responses (Figure 7, #704-#705 & Paragraph 0044).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode as disclosed by Forbes in Stephens et al. photovoltaic cell for the advantage of having a top electrode arrangement with total internal reflectivity.

In view of Claim 21, Stephens et al. and Forbes are relied upon for the reasons given above in addressing Claim 8.  Stephens et al. teaches that the thickness of the intrinsic silicon layer is in 1-2 µm and a thickness of the n-type silicon layer is 5-30 nm (Paragraph 0088 & 0121).
In regards to the limitation that “a thickness of the intrinsic silicon layer is in the range of 0.5 to 3 µm and a thickness of the n-type silicon layer is 20 nm or less”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Stephens et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 22, Stephens et al. and Forbes are relied upon for the reasons given above in addressing Claim 8.  Stephens et al. teaches the substrate is made from glass a material that is transparent to visible light (Paragraph 0065). Stephens et al. discloses during their annealing process that crystallinity is achieved without melting or liquefying any sub-layers (Paragraph 0205).  Accordingly, the Examiner is taking the position that Stephens et al. substrate is not warped.
In regards to the limitation that, “the annealing having a temperature and duration that does not warp the substrate” the Examiner is treating it as a product by process claim.  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  

.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kakkad (US 2009/0042343 A1) in view of in view of Niira et al. (US 2011/0036394 A1).

In view of Claim 7, Kakkad is relied upon for the reasons given above in addressing Claim 1.  Kakkad does not teach that the p-type silicon layer is doped with boron to a concentration of at least 5 x1020 cm3.
Niira et al. teaches a p-type silicon layer that is doped with boron to a concentration of at least 5 x1020 cm3 (Paragraph 0023), wherein the boron doping concentration becomes sharp at a p/I interface and the electric field strength in the i-type layer near the interface thereby increases and as a result high current density can be achieved (Paragraph 0048). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the p-type silicon layer is doped with boron to a concentration of at least 5 x1020 cm3 as disclosed by Niira et al. in Kakkad’s photovoltaic cell for the advantages of achieving high current density.


Claims 8, 21-23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kakkad (US 2009/0042343 A1) in view of Ballif et al. (US 2012/0186642 A1)

In view of Claim 8, Kakkad is relied upon for the reasons given above in addressing Claim 1.  Kakkad teaches a top electrode arrangement arranged on the p-type silicon layer (Figure 6, #66) and that the total thickness of the cell allows incident radiation to pass through the cell e.g., a total thickness of the n-type silicon, the intrinsic silicon and the p-type silicon layer must have a thickness less than needed to fully absorb the incident radiation (Paragraph 0056).
Kakkad does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90%.
Ballif et al. teaches a top electrode arrangement that is designed to redirect light that has transmitted through intrinsic silicon and doped silicon layers back into intrinsic silicon layers for reabsorption by have the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having total internal reflectivity (Figure 5, #11 & Paragraph 0005).  Accordingly, it would have been obvious to one of ordinary skill in the art to have a top electrode arrangement designed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode as disclosed by Ballif et al. in Kakkad’s photovoltaic cell for the advantage of having a top electrode arrangement with total internal reflectivity.


In regards to the limitation that “a thickness of the intrinsic silicon layer is in the range of 0.5 to 3 µm and a thickness of the n-type silicon layer is 20 nm or less”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kakkad because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 22, Kakkad and Ballif et al. are relied upon for the reasons given above in addressing Claim 1.  Kakkad teaches that the substrate is transparent to visible light and comprises of glass (Paragraph 0056) and that the substrate is not damaged or bent during manufacturing e.g., not warped (Paragraph 0011).  
In regards to the limitation that, “the annealing having a temperature and duration that does not warp the substrate”, the Examiner is treating it as a product by process claim. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

In view of Claim 23, Kakkad and Ballif et al. are relied upon for the reasons given above in addressing Claim 1.  Kakkad discloses the silicon layers in the photovoltaic cell are crystallized by heating 
Annotated Kakkad Figure 6

    PNG
    media_image1.png
    656
    891
    media_image1.png
    Greyscale



Kakkad does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90%.
Ballif et al. teaches a top electrode arrangement that is designed to redirect light that has transmitted through intrinsic silicon and doped silicon layers back into intrinsic silicon layers for reabsorption by have the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having total internal reflectivity (Figure 5, #11 & Paragraph 0005).  Accordingly, it would have been obvious to one of ordinary skill in the art to have a top electrode arrangement designed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode as disclosed by Ballif et al. in Kakkad’s photovoltaic cell for the advantage of having a top electrode arrangement with total internal reflectivity.

Claims 8, 21-23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kakkad (US 2009/0042343 A1) in view of in view of Forbes (US 2011/0248265 A1).

In view of Claim 8, Kakkad et al. is relied upon for the reasons given above in addressing Claim 1.  Kakkad does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90%.
Forbes teaches a top electrode arrangement that is designed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90% e.g., total internal reflection, that advantageously enhances infrared responses (Figure 7, #704-#705 & Paragraph 0044).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode as disclosed by Forbes in Kakkad et al. photovoltaic cell for the advantage of having a top electrode arrangement with total internal reflectivity.

In view of Claim 21, Kakkad and Forbes are relied upon for the reasons given above in addressing Claim 8.  Kakkad teaches that the thickness of the intrinsic silicon layer is several microns thick and the thickness of the n-type silicon layer is less than 20 nm (Paragraph 0056).
In regards to the limitation that “a thickness of the intrinsic silicon layer is in the range of 0.5 to 3 µm and a thickness of the n-type silicon layer is 20 nm or less”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the 

In view of Claim 22, Kakkad and Forbes are relied upon for the reasons given above in addressing Claim 8.  Kakkad teaches that the substrate is transparent to visible light and comprises of glass (Paragraph 0056) and that the substrate is not damaged or bent during manufacturing (Paragraph 0011).  
In regards to the limitation that, “the annealing having a temperature and duration that does not warp the substrate”, the Examiner is treating it as a product by process claim. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

In view of Claim 23, Kakkad and Forbes are relied upon for the reasons given above in addressing Claim 8.  Kakkad discloses the silicon layers in the photovoltaic cell are crystallized by heating caused by a magnetic field using the methods of the present invention (Figure 6, #63-#65 & paragraph 0057). Kakkad discloses that during this crystallization that crystal grains grow laterally and meet in the middle of two conducting regions (Paragraph 0052).  Kakkad discloses two conducting regions that sandwich the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer that are then subjected to crystallization that results in the limitation that, “an orientation of crystal grain boundaries 
Annotated Kakkad Figure 6

    PNG
    media_image1.png
    656
    891
    media_image1.png
    Greyscale


In view of Claim 29, Kakkad et al. is relied upon for the reasons given above in addressing Claim 27.  Kakkad does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode 
Forbes teaches a top electrode arrangement that is designed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90% e.g., total internal reflection, that advantageously enhances infrared responses (Figure 7, #704-#705 & Paragraph 0044).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode as disclosed by Forbes in Kakkad et al. photovoltaic cell for the advantage of having a top electrode arrangement with total internal reflectivity.



Claims 1-6, 9-10, 24-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 2008/0295882 A1) in view of Li et al. (US 2012/0100665 A1).

In view of Claims 1-2, as best understood by the Examiner, Stephens et al. teaches a photovoltaic cell (Figure 5), comprising:
a substrate (Figure 5, #244 & Paragraph 0121),
a transparent electrode arranged on the substrate (Figure 5, #248 & Paragraph 0061 – transparent conductive material 146 can be adjacent bottom electrode 248),
an n-type silicon layer arranged on the transparent electrode (Figure 5, #250 & Paragraph 0098-0099 & 0121),
an intrinsic silicon layer arranged on the n-type silicon layer (Figure 5, #252 & Paragraph 0098-0099 & 0121),
a p-type silicon layer arranged on the intrinsic silicon layer, the p-type silicon layer being doped with boron (Paragraph 0090) to a concentration of 1020 cm3 (Paragraph 0098), the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer (Figure 5, #254 & Paragraph 0098-0099 & 0121).
Stephens et al. teaches that the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains).  Its noted that Applicant’s structure (Instant Specification – Figure 3B) and Stephens et al. structure are identical (Figure 5).
In regards to the limitation “a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer, the crystallization being initiated within the p-type silicon layer and propagated through the intrinsic silicon layer and accommodating increased hole mobility values of 15 cm2/V-s”, Applicant discloses that when the structure of Figure 3B is subjected to rapid thermal annealing, that a NIP structure will being crystallization initiated within the p-type silicon layer and propagated through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-s (See Applicant’s Arguments submitted January 18th, 2022, Page 15, Lines 22-30).
Li et al. teaches that rapid thermal annealing may be performed after a deposition of amorphous silicon to stabilize grain size and uniformity at a temperature between 650-850 °C (Paragraph 0014).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use RTA to crystallize the silicon layers of Stephens et al. for the advantages of stabilizing grain size and uniformity.
2/V-s.

In view of Claim 3, Stephens et al. and Li et al. are relied upon for the reasons given above in addressing Claim 1.  Stephens et al. teaches that the thickness of the intrinsic silicon layer is in 1-2 µm and a thickness of the n-type silicon layer is 5-30 nm (Paragraph 0088 & 0121).
In regards to the limitation that “a thickness of the intrinsic silicon layer is in the range of 0.5 to 3 µm and a thickness of the n-type silicon layer is 20 nm or less”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Stephens et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 4, Stephens et al. and Li et al. are relied upon for the reasons given above in addressing Claim 1.  Stephens et al. teaches the substrate is made from glass a material that is transparent to visible light (Paragraph 0065).

In view of Claim 5, Stephens et al. and Li et al. are relied upon for the reasons given above in addressing Claim 1.  Stephens et al. discloses that the orientation of crystal grain boundaries in each of the silicon layers is approximately perpendicular to major surfaces of the substrate (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains).

In view of Claim 6, Stephens et al. and Li et al. are relied upon for the reasons given above in addressing Claim 1.  Stephens et al. discloses that the orientation of crystal grain boundaries in each of 
In regards to the limitation that “charge carriers within the silicon layers travel in a direction approximately parallel to crystal grain boundaries”, Applicant discloses that when the orientation of crystal grain boundaries in each silicon layers are approximately perpendicular to major surfaces of the substrate that charge carriers within the silicon layers may travel in a direction approximately parallel to crystal grain boundaries (Instant Specification – Paragraph 0008). Stephens et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “charge carriers within the silicon layers travel in a direction approximately parallel to crystal grain boundaries”.  See MPEP 2112.01 I.

In view of Claim 9, Stephens et al. and Li et al. are relied upon for the reasons given above in addressing Claim 1.  Stephens et al. teaches that each of the intrinsic, n-type and p-type silicon layers are patterned (Figure 9-16).
In regards to the limitation “wherein the annealing occurs after the intrinsic, n-type silicon and p-type silicon layers have been patterned”, the Examiner is treating it as a product by process claim, specifically regarding this phrase. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).



In view of Claim 24, as best understood by the Examiner, Stephens et al. teaches a photovoltaic cell (Figure 5), comprising:
a structure having a transparent electrode layer (Figure 5, #248 & Paragraph 0061 – transparent conductive material 146 can be adjacent bottom electrode 248) disposed on a substrate (Figure 5, #244 & Paragraph 0121), the structure comprised of
an n-type silicon layer disposed on the transparent electrode layer (Figure 5, #250 & Paragraph 0098-0099 & 0121),
an intrinsic amorphous silicon layer (Paragraph 0240) disposed on the n-type silicon layer (Figure 5, #252 & Paragraph 0098-0099 & 0121),
a p-type amorphous (Paragraph 0240) silicon layer disposed on the intrinsic silicon layer, the p-type silicon layer being doped with boron (Paragraph 0090) to a concentration of 1020 cm3 (Paragraph 0098), the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer (Figure 5, #254 & Paragraph 0098-0099 & 0121),
Stephens et al. teaches that the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline e.g., the structure exhibits crystallization of a combination of the n-type layer, the intrinsic amorphous silicon layer and the p-type amorphous silicon layer (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains). 

In regards to the limitation “a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer, the crystallization being initiated within the p-type silicon layer and propagated through the intrinsic silicon layer and accommodating increased hole mobility values of 15 cm2/V-s”, Applicant discloses that when the structure of Figure 3B is subjected to rapid thermal annealing, that a NIP structure will being crystallization initiated within the p-type silicon layer and propagated through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-s (See Applicant’s Arguments submitted January 18th, 2022, Page 15, Lines 22-30).
Li et al. teaches that rapid thermal annealing may be performed after a deposition of amorphous silicon to stabilize grain size and uniformity at a temperature between 650-850 °C (Paragraph 0014).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use RTA to crystallize the silicon layers of Stephens et al. for the advantages of stabilizing grain size and uniformity.
As evidenced by Applicant, this will result in hole mobility values in a silicon layer of 15 cm2/V-s.

In view of Claim 25, Stephens et al. and Li et al. are relied upon for the reasons given above in addressing Claim 24.  Stephens et al. discloses that the orientation of crystal grain boundaries in each of the silicon layers is approximately perpendicular to major surfaces of the substrate (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains).

In view of Claim 27, as best understood by the Examiner, Stephens et al. teaches a photovoltaic cell (Figure 5), comprising:
a substrate (Figure 5, #244 & Paragraph 0121),
a transparent electrode arranged on the substrate (Figure 5, #248 & Paragraph 0061 – transparent conductive material 146 can be adjacent bottom electrode 248),
an n-type silicon layer arranged on the transparent electrode (Figure 5, #250 & Paragraph 0098-0099 & 0121),
an intrinsic silicon layer arranged on the n-type silicon layer (Figure 5, #252 & Paragraph 0098-0099 & 0121),
a p-type silicon layer arranged on the intrinsic silicon layer, the p-type silicon layer being doped with boron (Paragraph 0090) to a concentration of 1020 cm3 (Paragraph 0098), the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer (Figure 5, #254 & Paragraph 0098-0099 & 0121).
Stephens et al. teaches that the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains). 
Its noted that Applicant’s structure (Instant Specification – Figure 3B) and Stephens et al. structure are identical (Figure 5).
In regards to the limitation “a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer, the crystallization being initiated within the p-type silicon layer and propagated through the intrinsic silicon layer and accommodating increased hole mobility values of 15 cm2/V-s”, Applicant discloses that when the structure of Figure 3B is subjected to rapid thermal annealing, that a NIP structure will being crystallization initiated within the p-type silicon layer and 2/V-s (See Applicant’s Arguments submitted January 18th, 2022, Page 15, Lines 22-30).
Li et al. teaches that rapid thermal annealing may be performed after a deposition of amorphous silicon to stabilize grain size and uniformity at a temperature between 650-850 °C (Paragraph 0014).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use RTA to crystallize the silicon layers of Stephens et al. for the advantages of stabilizing grain size and uniformity.
As evidenced by Applicant, this will result in hole mobility values in a silicon layer of 15 cm2/V-s.

In view of Claim 28, Stephens et al. and Li et al. are relied upon for the reasons given above in addressing Claim 27.  Stephens et al. discloses that the orientation of crystal grain boundaries in each of the silicon layers is approximately perpendicular to major surfaces of the substrate (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains).

In view of Claim 30, as best understood by the Examiner, Stephens et al. teaches a photovoltaic cell (Figure 5), comprising:
a substrate (Figure 5, #244 & Paragraph 0121),
a transparent electrode arranged on the substrate (Figure 5, #248 & Paragraph 0061 – transparent conductive material 146 can be adjacent bottom electrode 248),
an n-type silicon layer arranged on the transparent electrode (Figure 5, #250 & Paragraph 0098-0099 & 0121),
an intrinsic silicon layer arranged on the n-type silicon layer (Figure 5, #252 & Paragraph 0098-0099 & 0121),
a p-type silicon layer arranged on the intrinsic silicon layer, the p-type silicon layer being doped with boron (Paragraph 0090) to a concentration of 1020 cm3 (Paragraph 0098), the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer (Figure 5, #254 & Paragraph 0098-0099 & 0121).
Stephens et al. teaches that the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains). 
Its noted that Applicant’s structure (Instant Specification – Figure 3B) and Stephens et al. structure are identical (Figure 5).
In regards to the limitation “a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer, the crystallization being initiated within the p-type silicon layer and propagated through the intrinsic silicon layer and accommodating increased hole mobility values of 15 cm2/V-s”, Applicant discloses that when the structure of Figure 3B is subjected to rapid thermal annealing, that a NIP structure will being crystallization initiated within the p-type silicon layer and propagated through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-s (See Applicant’s Arguments submitted January 18th, 2022, Page 15, Lines 22-30).
Li et al. teaches that rapid thermal annealing may be performed after a deposition of amorphous silicon to stabilize grain size and uniformity at a temperature between 650-850 °C (Paragraph 0014).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use RTA to crystallize the silicon layers of Stephens et al. for the advantages of stabilizing grain size and uniformity.
As evidenced by Applicant, this will result in hole mobility values in a silicon layer of 15 cm2/V-s.

Claims 8, 21-23, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 2008/0295882 A1) in view of Li et al. (US 2012/0100665 A1) in view of in view of Ballif et al. (US 2012/0186642 A1)

In view of Claim 8, Stephens et al. and Li et al. are relied upon for the reasons given above in addressing Claim 1.  Stephens et al. does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90%.
Ballif et al. teaches a top electrode arrangement that is designed to redirect light that has transmitted through intrinsic silicon and doped silicon layers back into intrinsic silicon layers for reabsorption by having the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having total internal reflectivity (Figure 5, #11 & Paragraph 0005).  Accordingly, it would have been obvious to one of ordinary skill in the art to have a top electrode arrangement designed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode as disclosed by Ballif et al. in Stephens et al. photovoltaic cell for the advantage of having a top electrode arrangement with total internal reflectivity.


In regards to the limitation that “a thickness of the intrinsic silicon layer is in the range of 0.5 to 3 µm and a thickness of the n-type silicon layer is 20 nm or less”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Stephens et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 22, Stephens et al., Li et al., and Ballif et al. are relied upon for the reasons given above in addressing Claim 8.  Stephens et al. teaches the substrate is made from glass a material that is transparent to visible light (Paragraph 0065). Stephens et al. discloses during their annealing process that crystallinity is achieved without melting or liquefying any sub-layers (Paragraph 0205).  Accordingly, the Examiner is taking the position that Stephens et al. substrate is not warped.
In regards to the limitation that, “the annealing having a temperature and duration that does not warp the substrate” the Examiner is treating it as a product by process claim.  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  



In view of Claim 26, Stephens et al., Li et al., and Ballif et al. are relied upon for the reasons given above in addressing Claim 24.  Stephens et al. does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90%.
Ballif et al. teaches a top electrode arrangement that is designed to redirect light that has transmitted through intrinsic silicon and doped silicon layers back into intrinsic silicon layers for reabsorption by having the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having total internal reflectivity (Figure 5, #11 & Paragraph 0005).  Accordingly, it would have been obvious to one of ordinary skill in the art to have a top electrode arrangement designed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode as disclosed by Ballif et al. in Stephens et al. photovoltaic cell for the advantage of having a top electrode arrangement with total internal reflectivity.

In view of Claim 29, Stephens et al. and Li et al. are relied upon for the reasons given above in addressing Claim 27.  Stephens et al. does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90%.
Ballif et al. teaches a top electrode arrangement that is designed to redirect light that has transmitted through intrinsic silicon and doped silicon layers back into intrinsic silicon layers for reabsorption by having the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having total internal reflectivity (Figure 5, #11 & Paragraph 0005).  Accordingly, it would have been obvious to one of ordinary skill in the art to have a top electrode arrangement designed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode as disclosed by Ballif et al. in Stephens et al. photovoltaic cell for the advantage of having a top electrode arrangement with total internal reflectivity.


Claims 8 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 2008/0295882 A1) in view of Li et al. (US 2012/0100665 A1) in view of in view of Forbes (US 2011/0248265 A1).

In view of Claim 8, Stephens et al. and Li et al. are relied upon for the reasons given above in addressing Claim 1.  Stephens et al. does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90%.
Forbes teaches a top electrode arrangement that is designed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90% e.g., total internal reflection, that advantageously enhances infrared responses (Figure 7, #704-#705 & Paragraph 0044).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode as disclosed by Forbes in Stephens et al. photovoltaic cell for the advantage of having a top electrode arrangement with total internal reflectivity.

In view of Claim 21, Stephens et al., Li et al., and Forbes are relied upon for the reasons given above in addressing Claim 8.  Stephens et al. teaches that the thickness of the intrinsic silicon layer is in 1-2 µm and a thickness of the n-type silicon layer is 5-30 nm (Paragraph 0088 & 0121).
In regards to the limitation that “a thickness of the intrinsic silicon layer is in the range of 0.5 to 3 µm and a thickness of the n-type silicon layer is 20 nm or less”, the Examiner directs Applicant to 

In view of Claim 22, Stephens et al., Li et al., and Forbes are relied upon for the reasons given above in addressing Claim 8.  Stephens et al. teaches the substrate is made from glass a material that is transparent to visible light (Paragraph 0065). Stephens et al. discloses during their annealing process that crystallinity is achieved without melting or liquefying any sub-layers (Paragraph 0205).  Accordingly, the Examiner is taking the position that Stephens et al. substrate is not warped.
In regards to the limitation that, “the annealing having a temperature and duration that does not warp the substrate” the Examiner is treating it as a product by process claim.  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  

In view of Claim 23, Stephens et al., Li et al., and Forbes are relied upon for the reasons given above in addressing Claim 8.  Stephens et al. discloses that the orientation of crystal grain boundaries in each of the silicon layers is approximately perpendicular to major surfaces of the substrate (Figure 5, #256 & Paragraph 0122 – the p-i-n layers are polycrystalline that comprise crystalline grains and one or more grain boundaries are located between adjacent crystalline grains).


Claims 1-6, 9-10, 24-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kakkad (US 2009/0042343 A1) in view of Li et al. (US 2012/0100665 A1).

In view of Claims 1-2, Kakkad discloses a photovoltaic cell (Figure 6), comprising:
a substrate (Figure 6, #61 & Paragraph 0056),
a transparent electrode arranged on the substrate (Figure 6, #62 & Paragraph 0056),
a n-type silicon layer arranged on the transparent electrode (Figure 6, #63/#65 & Paragraph 0056-0057 – orientation of the p-i-n can be flipped to have Applicant’s claimed configuration),
an intrinsic silicon layer arranged on the n-type silicon layer (Figure 6, #64 & Paragraph 0056),
a p-type silicon layer arranged on the intrinsic layer the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer  (Figure 6, #63/#65 & Paragraph 0056-0057 – orientation of the p-i-n can be flipped to have Applicant’s claimed configuration), the p-type silicon layer being doped with boron to a concentration of at least 1020 cm3 (Paragraph 0035),
Kakkad teaches the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Paragraph 0035-0037 & 0057).
Its noted that Applicant’s structure (Instant Specification – Figure 3B) and Kakkad’s structure are identical (Figure 6).
In regards to the limitation “a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer, the crystallization being initiated within the p-type silicon layer 2/V-s”, Applicant discloses that when the structure of Figure 3B is subjected to rapid thermal annealing, that a NIP structure will being crystallization initiated within the p-type silicon layer and propagated through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-s (See Applicant’s Arguments submitted January 18th, 2022, Page 15, Lines 22-30).
Li et al. teaches that rapid thermal annealing may be performed after a deposition of amorphous silicon to stabilize grain size and uniformity at a temperature between 650-850 °C (Paragraph 0014).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use RTA to crystallize the silicon layers of Kakkad’s for the advantages of stabilizing grain size and uniformity.
As evidenced by Applicant, this will result in hole mobility values accommodated in a silicon layer of 15 cm2/V-s.

In view of Claim 3, Kakkad and Li et al. are relied upon for the reasons given above in addressing Claim 1.  Kakkad teaches that the thickness of the intrinsic silicon layer is several microns thick and the thickness of the n-type silicon layer is less than 20 nm (Paragraph 0056).
In regards to the limitation that “a thickness of the intrinsic silicon layer is in the range of 0.5 to 3 µm and a thickness of the n-type silicon layer is 20 nm or less”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kakkad because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.



In view of Claim 5, Kakkad and Li et al. are relied upon for the reasons given above in addressing Claim 1.  Kakkad discloses the silicon layers in the photovoltaic cell are crystallized by heating caused by a magnetic field using the methods of the present invention (Figure 6, #63-#65 & Paragraph 0057). Kakkad discloses that during this crystallization that crystal grains grow laterally and meet in the middle of two conducting regions (Paragraph 0052).  Kakkad discloses two conducting regions that sandwich the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer that are then subjected to crystallization that results in the limitation that, “an orientation of crystal grain boundaries in each of the 
Annotated Kakkad Figure 6

    PNG
    media_image1.png
    656
    891
    media_image1.png
    Greyscale



In view of Claim 6, Kakkad is relied upon for the reasons given above in addressing Claim 1. Kakkad discloses the silicon layers in the photovoltaic cell are crystallized by heating caused by a magnetic field using the methods of the present invention (Figure 6, #63-#65 & paragraph 0057). Kakkad discloses that during this crystallization that crystal grains grow laterally and meet in the middle of two conducting regions (Paragraph 0052).  Kakkad discloses two conducting regions that sandwich the n-
Annotated Kakkad Figure 6

    PNG
    media_image1.png
    656
    891
    media_image1.png
    Greyscale

 In regards to the limitation that “charge carriers within the silicon layers travel in a direction approximately parallel to crystal grain boundaries”, Applicant discloses that when the orientation of crystal grain boundaries in each silicon layers are approximately perpendicular to major surfaces of the substrate that charge carriers within the silicon layers may travel in a direction approximately parallel to crystal grain boundaries (Instant Specification – Paragraph 0008). Kakkad teaches the same structure as 

In view of Claim 9, Kakkad and Li et al. are relied upon for the reasons given above in addressing Claim 1.  Kakkad teaches that each of the intrinsic, n-type and p-type silicon layers can be patterned (Paragraph 0057).

In view of Claim 10, Kakkad and Li et al. are relied upon for the reasons given above in addressing Claim 1.  Kakkad teaches a top electrode layer arranged on the p-type silicon layer (Figure 6, #66 & Paragraph 0057).

In view of Claim 24, as best understood by the examiner, Kakkad discloses a photovoltaic cell (Figure 6), comprising:
a structure having a transparent electrode layer disposed on a substrate (Figure 6, #61-#62 & Paragraph 0056), the structure comprised of:
a n-type silicon layer disposed on the transparent electrode layer (Figure 6, #63/#65 & Paragraph 0056-0057 – orientation of the p-i-n can be flipped to have Applicant’s claimed configuration),
an intrinsic amorphous silicon layer disposed on the n-type silicon layer (Figure 6, #64 & Paragraph 0056),
a p-type amorphous silicon layer disposed on the intrinsic layer the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer  (Figure 6, #63/#65 20 cm3 (Paragraph 0035),
Kakkad teaches the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline e.g.,  the structure exhibits crystallization of a combination of the n-type silicon layer, the intrinsic amorphous silicon layer and the p-type amorphous silicon layer (Paragraph 0035-0037 & 0057).
Its noted that Applicant’s structure (Instant Specification – Figure 3B) and Kakkad’s structure are identical (Figure 6).
In regards to the limitation “a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer, the crystallization being initiated within the p-type silicon layer and propagated through the intrinsic silicon layer and accommodating increased hole mobility values of 15 cm2/V-s”, Applicant discloses that when the structure of Figure 3B is subjected to rapid thermal annealing, that a NIP structure will being crystallization initiated within the p-type silicon layer and propagated through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-s (See Applicant’s Arguments submitted January 18th, 2022, Page 15, Lines 22-30).
Li et al. teaches that rapid thermal annealing may be performed after a deposition of amorphous silicon to stabilize grain size and uniformity at a temperature between 650-850 °C (Paragraph 0014).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use RTA to crystallize the silicon layers of Kakkad’s for the advantages of stabilizing grain size and uniformity.
As evidenced by Applicant, this will result in hole mobility values accommodated in a silicon layer of 15 cm2/V-s.


Annotated Kakkad Figure 6

    PNG
    media_image1.png
    656
    891
    media_image1.png
    Greyscale

In view of Claim 27, as best understood by the Examiner, Kakkad discloses a photovoltaic cell (Figure 6), comprising:
a substrate (Figure 6, #61 & Paragraph 0056),
a transparent electrode arranged on the substrate (Figure 6, #62 & Paragraph 0056),
a n-type silicon layer arranged on the transparent electrode (Figure 6, #63/#65 & Paragraph 0056-0057 – orientation of the p-i-n can be flipped to have Applicant’s claimed configuration),
an intrinsic silicon layer arranged on the n-type silicon layer (Figure 6, #64 & Paragraph 0056),
a p-type silicon layer arranged on the intrinsic layer the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer  (Figure 6, #63/#65 & Paragraph 0056-0057 – orientation of the p-i-n can be flipped to have Applicant’s claimed configuration), the p-type silicon layer being doped with boron to a concentration of at least 1020 cm3 (Paragraph 0035),
Kakkad teaches the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Paragraph 0035-0037 & 0057).
Its noted that Applicant’s structure (Instant Specification – Figure 3B) and Kakkad’s structure are identical (Figure 6).
In regards to the limitation “a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer, the crystallization being initiated within the p-type silicon layer and propagated through the intrinsic silicon layer and accommodating increased hole mobility values of 15 cm2/V-s”, Applicant discloses that when the structure of Figure 3B is subjected to rapid thermal annealing, that a NIP structure will being crystallization initiated within the p-type silicon layer and propagated through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-s (See Applicant’s Arguments submitted January 18th, 2022, Page 15, Lines 22-30).
Li et al. teaches that rapid thermal annealing may be performed after a deposition of amorphous silicon to stabilize grain size and uniformity at a temperature between 650-850 °C (Paragraph 0014).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use RTA to crystallize the silicon layers of Kakkad’s for the advantages of stabilizing grain size and uniformity.
2/V-s.

In view of Claim 28, Kakkad is relied upon for the reasons given above in addressing Claim 27.  Kakkad discloses the silicon layers in the photovoltaic cell are crystallized by heating caused by a magnetic field using the methods of the present invention (Figure 6, #63-#65 & paragraph 0057). Kakkad discloses that during this crystallization that crystal grains grow laterally and meet in the middle of two conducting regions (Paragraph 0052).  Kakkad discloses two conducting regions that sandwich the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer that are then subjected to crystallization that results in the limitation that, “an orientation of crystal grain boundaries in each of the 
Annotated Kakkad Figure 6

    PNG
    media_image1.png
    656
    891
    media_image1.png
    Greyscale


In view of Claim 30, as best understood by the Examiner, Kakkad discloses a photovoltaic cell (Figure 6), comprising:
a substrate (Figure 6, #61 & Paragraph 0056),
a transparent electrode arranged on the substrate (Figure 6, #62 & Paragraph 0056),
a n-type silicon layer arranged on the transparent electrode (Figure 6, #63/#65 & Paragraph 0056-0057 – orientation of the p-i-n can be flipped to have Applicant’s claimed configuration),
an intrinsic silicon layer arranged on the n-type silicon layer (Figure 6, #64 & Paragraph 0056),
a p-type silicon layer arranged on the intrinsic layer the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer  (Figure 6, #63/#65 & Paragraph 0056-0057 – orientation of the p-i-n can be flipped to have Applicant’s claimed configuration), the p-type silicon layer being doped with boron to a concentration of at least 1020 cm3 (Paragraph 0035),
Kakkad teaches the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Paragraph 0035-0037 & 0057). 
Its noted that Applicant’s structure (Instant Specification – Figure 3B) and Kakkad’s structure are identical (Figure 6).
In regards to the limitation “a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer, the crystallization being initiated within the p-type silicon layer and propagated through the intrinsic silicon layer and accommodating increased hole mobility values of 15 cm2/V-s”, Applicant discloses that when the structure of Figure 3B is subjected to rapid thermal annealing, that a NIP structure will being crystallization initiated within the p-type silicon layer and propagated through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-s (See Applicant’s Arguments submitted January 18th, 2022, Page 15, Lines 22-30).
Li et al. teaches that rapid thermal annealing may be performed after a deposition of amorphous silicon to stabilize grain size and uniformity at a temperature between 650-850 °C 
As evidenced by Applicant, this will result in hole mobility values accommodated in a silicon layer of 15 cm2/V-s.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kakkad (US 2009/0042343 A1) in view of Li et al. (US 2012/0100665 A1) in view of in view of Niira et al. (US 2011/0036394 A1).

In view of Claim 7, Kakkad and Li et al. are relied upon for the reasons given above in addressing Claim 1.  Kakkad does not teach that the p-type silicon layer is doped with boron to a concentration of at least 5 x1020 cm3.
Niira et al. teaches a p-type silicon layer that is doped with boron to a concentration of at least 5 x1020 cm3 (Paragraph 0023), wherein the boron doping concentration becomes sharp at a p/I interface and the electric field strength in the i-type layer near the interface thereby increases and as a result high current density can be achieved (Paragraph 0048). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the p-type silicon layer is doped with boron to a concentration of at least 5 x1020 cm3 as disclosed by Niira et al. in Kakkad’s photovoltaic cell for the advantages of achieving high current density.


Claims 8, 21-23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kakkad (US 2009/0042343 A1) in view of Li et al. (US 2012/0100665 A1) in view of Ballif et al. (US 2012/0186642 A1)

In view of Claim 8, Kakkad and Li et al. are relied upon for the reasons given above in addressing Claim 1.  Kakkad teaches a top electrode arrangement arranged on the p-type silicon layer (Figure 6, #66) and that the total thickness of the cell allows incident radiation to pass through the cell e.g., a total thickness of the n-type silicon, the intrinsic silicon and the p-type silicon layer must have a thickness less than needed to fully absorb the incident radiation (Paragraph 0056).
Kakkad does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90%.
Ballif et al. teaches a top electrode arrangement that is designed to redirect light that has transmitted through intrinsic silicon and doped silicon layers back into intrinsic silicon layers for reabsorption by have the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having total internal reflectivity (Figure 5, #11 & Paragraph 0005).  Accordingly, it would have been obvious to one of ordinary skill in the art to have a top electrode arrangement designed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode as disclosed by Ballif et al. in Kakkad’s photovoltaic cell for the advantage of having a top electrode arrangement with total internal reflectivity.


In regards to the limitation that “a thickness of the intrinsic silicon layer is in the range of 0.5 to 3 µm and a thickness of the n-type silicon layer is 20 nm or less”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kakkad because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 22, Kakkad, Li et al., and Ballif et al. are relied upon for the reasons given above in addressing Claim 1.  Kakkad teaches that the substrate is transparent to visible light and comprises of glass (Paragraph 0056) and that the substrate is not damaged or bent during manufacturing e.g., not warped (Paragraph 0011).  
In regards to the limitation that, “the annealing having a temperature and duration that does not warp the substrate”, the Examiner is treating it as a product by process claim. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

In view of Claim 23, Kakkad, Li et al., and Ballif et al. are relied upon for the reasons given above in addressing Claim 1.  Kakkad discloses the silicon layers in the photovoltaic cell are crystallized by 
Annotated Kakkad Figure 6

    PNG
    media_image1.png
    656
    891
    media_image1.png
    Greyscale



Kakkad does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90%.
Ballif et al. teaches a top electrode arrangement that is designed to redirect light that has transmitted through intrinsic silicon and doped silicon layers back into intrinsic silicon layers for reabsorption by have the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having total internal reflectivity (Figure 5, #11 & Paragraph 0005).  Accordingly, it would have been obvious to one of ordinary skill in the art to have a top electrode arrangement designed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode as disclosed by Ballif et al. in Kakkad’s photovoltaic cell for the advantage of having a top electrode arrangement with total internal reflectivity.

s 8, 21-23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kakkad (US 2009/0042343 A1) in view of Li et al. (US 2012/0100665 A1) in view of in view of Forbes (US 2011/0248265 A1).

In view of Claim 8, Kakkad et al. and Li et al. are relied upon for the reasons given above in addressing Claim 1.  Kakkad does not teach that the top electrode arrangement is designed to redirect light that has transmitted through the intrinsic silicon layer and the p-type silicon layer back into the intrinsic silicon layer for reabsorption by either designing the top electrode arrangement to be composed of a non-transparent top electrode that is comprised of a material having a reflectivity of incident radiation of at least 50% at an interface between p-type silicon and the top electrode, or by designing the top electrode arrangement to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90%.
Forbes teaches a top electrode arrangement that is designed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90% e.g., total internal reflection, that advantageously enhances infrared responses (Figure 7, #704-#705 & Paragraph 0044).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode as disclosed by Forbes in Kakkad et al. photovoltaic cell for the advantage of having a top electrode arrangement with total internal reflectivity.


In regards to the limitation that “a thickness of the intrinsic silicon layer is in the range of 0.5 to 3 µm and a thickness of the n-type silicon layer is 20 nm or less”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kakkad because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 22, Kakkad, Li et al., and Forbes are relied upon for the reasons given above in addressing Claim 8.  Kakkad teaches that the substrate is transparent to visible light and comprises of glass (Paragraph 0056) and that the substrate is not damaged or bent during manufacturing (Paragraph 0011).  
In regards to the limitation that, “the annealing having a temperature and duration that does not warp the substrate”, the Examiner is treating it as a product by process claim. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

In view of Claim 23, Kakkad, Li et al., and Forbes are relied upon for the reasons given above in addressing Claim 8.  Kakkad discloses the silicon layers in the photovoltaic cell are crystallized by heating 
Annotated Kakkad Figure 6

    PNG
    media_image1.png
    656
    891
    media_image1.png
    Greyscale



Forbes teaches a top electrode arrangement that is designed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode having a reflectivity of at least 90% e.g., total internal reflection, that advantageously enhances infrared responses (Figure 7, #704-#705 & Paragraph 0044).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a top electrode comprised of a transparent conductive material and a reflective layer arranged on the top electrode as disclosed by Forbes in Kakkad et al. photovoltaic cell for the advantage of having a top electrode arrangement with total internal reflectivity.


Response to Arguments
	Applicant argues that the 112(a) rejection regarding the written description requirement regarding claims 1, 24, 27 and 30 is false because the Examiner has confused what the Applicant has identified as a test structure “for Hall mobility measurements” with the embodiment of Applicant’s invention defined by the claim.  The Examiner respectfully disagrees and points out to Applicant that etched off in the structure and then the intrinsic silicon layer is then lightly doped at a boron concentration of 2x1018cm-3 and then measured to have hole mobility values of 15 cm2/V-s (Paragraph 0027).  Applicant has not disclosed a configuration where the n-type and p-type layers comprise a hole mobility value of 15 cm2/V-s and Applicant has not disclosed a configuration of the photovoltaic cell where hole mobility values are measured of the p-type, n-type and i-type layers without additionally modifying the layers.  Accordingly, the inventor(s) at the time the application was filed did not possess the claimed invention.  Appropriate action is required.

	Applicant objects to the 112(b) rejection of claim 1, regarding the phrase, “a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer”.  The Examiner respectfully points out to Applicant that the phrasing “a crystallized combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer” is unclear because there is ambiguity on whether the combination requires a combination of the three layers (e.g., p-type and i-type, n-type and p-type, p-type and n-type), or if all the layers are crystallized.  Appropriate action is required.

	Applicant objects to the 112(b) rejection of claim 5, regarding the phase, “major surfaces of the substrate”.  The Examiner respectfully points out to Applicant that the substrate has a total of six sides, a top, a bottom, and four sides linking the top and the bottom.  Its unclear which of these major surfaces 

	Applicant argues that Stephens et al. does not disclose that the p-type silicon layer is doped with boron to a concentration of at least 1020 cm3.  The Examiner respectfully disagrees and points out to Applicant that Stephens et al. discloses a p-type silicon layer arranged on the intrinsic silicon layer, the p-type silicon layer being doped with boron (Paragraph 0090) to a concentration of 1020 cm3 (Paragraph 0098), the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer (Figure 5, #254 & Paragraph 0098-0099 & 0121).

Applicant argues that Stephens et al. does not teach a transparent electrode, an n-type silicon layer arranged on the transparent electrode, an intrinsic silicon layer arranged on the n-type silicon layer; and a p-type silicon layer arranged on the intrinsic silicon layer.  The Examiner respectfully disagrees and points out to applicant that Stephens et al. teaches a transparent electrode arranged on the substrate (Figure 5, #248 & Paragraph 0061 – transparent conductive material 146 can be adjacent bottom electrode 248), an n-type silicon layer arranged on the transparent electrode (Figure 5, #250 & Paragraph 0098-0099 & 0121), an intrinsic silicon layer arranged on the n-type silicon layer (Figure 5, #252 & Paragraph 0098-0099 & 0121), a p-type silicon layer arranged on the intrinsic silicon layer (Figure 5, #254 & Paragraph 0098-0099 & 0121).

Applicant argues that Stephens et al. does not teach the limitations of claim 1 but does not explicitly point out which limitations Stephens et al. does not anticipate (Applicant’s arguments, Page 12, Lines 1-23).  Accordingly, this argument is unpersuasive.

Applicant argues that the Examiner is treating claims 1 and 24 as a product by process claim but a requirement for restriction explicitly identified claim 1 as “apparatus” as opposed to “process”.  The Examiner respectfully points out to Applicant that claim 1 recites, “A photovoltaic cell, comprising”, but also includes process limitations, namely “the crystallization initiated within the p-type silicon layer and propagated through the intrinsic silicon layer and accommodating increased hole mobility values of 15 cm2/V-s”. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
In the instant case, Applicant is arguing that the process by which the product itself should be given patentable weight.  Applicant discloses a product utilizing a process that results in a photovoltaic cell comprising crystallized layers of n-type, i-type and p-type silicon.  Stephens et al. discloses a photovoltaic cell that has crystallized layers of n-type, i-type and p-type silicon.  In the instant case the process limitation, “the crystallization being initiated within the p-type silicon layer and propagated through the intrinsic silicon layer” resides in the product claim has not been given patentable weight. 
In regards to the limitation, “and accommodating increased hole mobility values of 15 cm2/V-s”, as best understood by the Examiner, the product Applicant has claimed, does not contain this feature.  Applicant discloses that after the photovoltaic cell is annealed and crystallized (Paragraph 0024) that the crystallized silicon layers had hole mobility values measured, wherein its noted that this test comprises etching off the p-type silicon layer of the completed photovoltaic cell and then additionally lightly doping the intrinsic silicon before measuring the hole mobility value of the intrinsic silicon layer”.  Applicant has not addressed this in the previous responses.


Applicant argues that the instant claim set shows unexpected improvements encompassed by Applicant’s “combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer crystallized by annealing at an elevated temperature, the crystallization being initiated with the p-type silicon layer and propagated through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-S”.  The Examiner respectfully directs Applicants attention to MPEP 2131.04, “Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).”  Accordingly, this argument is unpersuasive.

Applicant argues that Stephens et al. does not anticipate claim 1 and 24 because the Examiner did not explain the entireties of the spatial relationships in combination with Applicant’s “crystallization being initiated” defined by claims 1 and 24.  The Examiner respectfully points out to Applicant that in regards to the limitation “a combination of the n-type silicon layer, the intrinsic silicon layer and the –type silicon layer crystallized by annealing at an elevated temperature, the crystallization being initiated within the p-type silicon layer and propagated through the intrinsic silicon layer to accommodate increased hole mobility values of 15 cm2/V-s”, the Examiner is treating it as a product by process claim, specifically regarding this phrase. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
2/V-s”, Applicant discloses that after the photovoltaic cell is annealed and crystallized (Paragraph 0024) that the crystallized silicon layers had hole mobility values measured, wherein its noted that this test comprises etching off the p-type silicon layer of the completed photovoltaic cell and then additionally lightly doping the intrinsic silicon before measuring the hole mobility value of the intrinsic silicon layer”.  
Stephens et al. teaches the same photovoltaic cell as recited, and therefore it will, inherently, display the recited properties, namely allowing for an intrinsic silicon layer to “accommodate increased hole mobility values of 15 cm2/V-s”.  See MPEP 2112.01 I.  Accordingly, for the reasons stated above, this argument is unpersuasive.

Applicant argues that a restriction requirement was asserted in a previous Office Action regarding claims 1 and 24.  The Examiner respectfully points out to Applicant that these claims were not restricted from one another and are both currently under examination.  Accordingly, this argument is unpersuasive.

Applicant argues that Kakkad does not anticipate Claim 1.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Applicant argues that the restriction requirement between claims 1, 11 and 19 is specious because a structurally distinguishable feature in the pending claims may not be ignored.  The Examiner respectfully points out to Applicant that they traversed this restriction requirement filed June 14th, 2019 

Applicant argues that Kakkad et al. does not teach that “further comprised of the combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer crystallized elevated annealing temperature is in the range of 650 to 710 °C”.  The Examiner respectfully disagrees and points out to Applicant that Kakkad teaches the n-type silicon layer, the intrinsic silicon layer, and the p-type silicon layer are crystalline (Paragraph 0035-0037 & 0057). In regards to the limitation “further comprised of the combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer crystallized elevated annealing temperature is in the range of 650 to 710°C”, the Examiner is treating it as a product by process claim, specifically regarding this phrase. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726